Citation Nr: 1508622	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-21 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating, in excess of 50 percent, for posttraumatic stress disorder (PTSD) from September 27, 2001, to April 16, 2007.  

2.  Entitlement to an effective date earlier than April 17, 2007 for an award of a total rating based on individual unemployability due to service-connected disability (TDIU).  

REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1982 to July 1988.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2013, a travel board hearing was held before the undersigned in Pittsburgh, Pennsylvania.  A transcript of the hearing is available for review.


FINDING OF FACT

In December 2014 the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Pittsburgh, Pennsylvania, that the appellant died in November 2014.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  


ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


